Case 1:19-cv-25148-JEM Document 156 Entered on FLSD Docket 08/04/2021 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                  Case Number: 19-25148-CIV-MARTINEZ/OTAZO-REYES

  BENZO RUDNIKAS,

         Plaintiff,

  vs.

  NOVA SOUTHEASTERN UNIVERSITY,
  INC.,
        Defendant.
  _____________________________________/

                                        OMNIBUS ORDER
         THIS CAUSE comes before the Court upon “Plaintiff’s Rule 72 Objections to DE # 125
  Order Granting Defendant’s Motion for Leave to Take Deposition, or in the Alternative, Motion
  to Vacate DE # 125” (“Objections”), (ECF No. 129), and “(1) Plaintiff’s Motion for Protective
  Order; and (2) Plaintiff’s Expedited Motion for Stay of Depositions Pending this Court’s Ruling
  on DE 3 129 & Plaintiff’s Motion for Protective Order” (“Motion for Protective Order”), (ECF
  No. 130). The Court has carefully considered the pending motions, the pertinent portions of the
  record, and is otherwise fully advised in the premises.
        I.   BACKGROUND
         This case was originally set for trial during the two-week period beginning March 29, 2021.
  (ECF No. 44). The deadline to conduct discovery was set for November 19, 2020. (Id. at 4). On
  March 22, 2021, the Court issued an Order Revising Trial and Pretrial Deadlines in light of
  Administrative Order 2021-12 which continued all trials until May 3, 2021. (ECF No. 115). In
  its order, the Court rescheduled the trial to commence during the two-week period beginning July
  19, 2021. (Id.) Thereafter, on April 28, 2021, Defendant filed its Motion for Leave to Take
  Depositions of Michele Struffolino and Debra Moss Vollweiler for Purpose of Preserving
  Testimony for Trial (“Motion to Take Depositions”), (ECF No. 121). In support, Defendant
  argued that it had recently learned that these witnesses—which are critical to its defense—were


                                                   1
Case 1:19-cv-25148-JEM Document 156 Entered on FLSD Docket 08/04/2021 Page 2 of 4




  unavailable during the new trial period. On May 6, 2021, after the filing of Plaintiff’s response in
  opposition and Defendant’s reply, Judge Otazo-Reyes issued an Order Granting Defendant’s
  Motion for Leave to Take Depositions (“Order”), and ordered the parties to “cooperate in
  coordinating the depositions authorized[.]” (ECF No. 25).
         Defendant states that its counsel’s office coordinated with Plaintiff’s counsel to schedule
  and notice the depositions of Ms. Vollweiler for June 1, 2021 and Ms. Struffolino for June 2, 2021.
  (ECF No. 132, at 3). On May 7, 2021 and May 10, 2021, Defendant noticed the depositions of
  Ms. Vollweiler and Ms. Struffolino, respectively. (ECF Nos. 130-1, 130-2). Plaintiff asserts that,
  on May 10, 2021, he advised Plaintiff that it would be asking the undersigned to vacate the Order.
  (ECF No. 130, at 2). On May 25, 2021 and May 26, 2021, a week before the depositions were
  scheduled to take place, Plaintiff filed his Objections and Motion for Protective Order,
  respectively. On May 31, 2021, Plaintiff’s counsel advised Defendant’s counsel that he and his
  client would not be attending the noticed depositions “absent Court Order permitting depositions
  from Judge Martinez” because it was their position “that there is no jurisdictionally valid court
  order granting leave to take said depositions.” (ECF No. 132-1, at 1). The depositions proceeded
  as noticed, without the presence of Plaintiff or his counsel.
       II.   ANALYSIS
         Plaintiff’s Objections and Motion for Protective order are nearly identical. Plaintiff’s
  Motion for Protective Order makes the same arguments as his Objections. As a threshold matter,
  the Court notes that Judge Otazo-Reyes’s Order is a non-dispositive order, and not a dispositive
  order as Plaintiff contends. As outlined in the Local Rules, a magistrate judge “may hear and
  determine any procedural or discovery motion or other pretrial matter in a civil [] case[.]” S.D.
  Fla. L.R., Mag. J. Rule 1(c) (emphasis added). Defendant’s motion for leave to take depositions
  is a discovery motion which is well within Judge Otazo-Reyes’s purview. With that in mind, the
  Court addresses Plaintiff’s Objections and Motion for Protective Order in turn below.
                 A. Plaintiff’s Objections to Judge Otazo-Reyes’s Order Granting Leave to
                    Take Depositions

         When a party objects to a Magistrate Judge’s non-dispositive pretrial order, the District


                                                    2
Case 1:19-cv-25148-JEM Document 156 Entered on FLSD Docket 08/04/2021 Page 3 of 4




  Court considers the objections and sets aside any portion of the Magistrate Judge’s order found to
  be “clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a); S.D. Fla. L.R. 4(a)(1); see also
  Matter of Application of O’Keeffe, 184 F. Supp. 3d 1362, 1366 (S.D. Fla. 2016). “The ‘clearly
  erroneous’ standard is very different from the de novo review and adoption of a report and
  recommendation of a dispositive order, and more closely resembles an appellate function.” Combs
  v. Town of Davie, No. 06-60946-CIV, 2007 WL 676102, at *2 (S.D. Fla. Feb. 28, 2007). “Clear
  error is a highly deferential standard of review.” Holton v. City of Thomasville Sch. Dist., 425
  F.3d 1325, 1350 (11th Cir. 2005) (citation omitted). An order is clearly erroneous if “the reviewing
  court, after assessing the evidence in its entirety, is left with a definite and firm conviction that a
  mistake has been committed.” Krys v. Lufthansa German Airlines, 119 F.3d 1515, 1523 (11th Cir.
  1997). “In the absence of a legal error, a district court may reverse only if there was an ‘abuse of
  discretion’ by the magistrate judge.” S.E.C. v. Merkin, 283 F.R.D. 699, 700 (S.D. Fla. 2012) (citing
  Cooter & Gell v. Hartmax Corp., 49 U.S. 384, 401 (1990)).
         The Court has considered Plaintiff’s Objections and finds that Judge Otazo-Reyes’s Order
  is not clearly erroneous or contrary to law. Defendant’s motion for leave to take depositions sets
  out good cause for seeking leave to take depositions after the discovery deadline. Namely,
  Defendant did not know that the witnesses would be unavailable for trial and could not have
  foreseen their absence prior to the Court’s entry of the order resetting trial. The Court finds no
  legal error in Judge Otazo-Reyes’s Order, nor does it find an abuse of discretion on her part.
  Accordingly, Plaintiff’s Objections are overruled.
                 B. Plaintiff’s Motion for Protective Order
         In his Motion for Protective Order, Plaintiff again argues that Judge Otazo-Reyes had no
  authority to issue the Order and urges the Court to “reject the report and recommendation.” (See
  ECF No. 129, at 13). However, as explained above, Plaintiff misconstrues the authority vested in
  magistrate judges. Judge Otazo-Reyes’s order is not a report and recommendation that needed to
  be “adopted” by the district judge. This case was referred to Judge Otazo-Reyes “for a ruling on
  all pre-trial, non-dispositive motions[.]” (ECF No. 8). Defendant’s Motion for Leave to Take
  Depositions is a pre-trial, non-dispositive motion, and as such, a ruling on such motion is entirely


                                                    3
Case 1:19-cv-25148-JEM Document 156 Entered on FLSD Docket 08/04/2021 Page 4 of 4




  within Judge Otazo-Reyes’s authority pursuant to 28 U.S.C. § 636 and the Magistrate Judge Rules
  of the Southern District of Florida.
         With that said, Plaintiff was required to comply with the Order. While Plaintiff was within
  his right to appeal the Order to the district judge, “[t]he district court’s inaction on a
  party’s motion for a protective order to postpone the taking of his deposition [did] not relieve
  [him] of [his] duty to appear for the deposition.” Kelly v. Old Dominion Freight Line, Inc., 376
  Fed. App’x 909, 913 (S.D. Fla. 2010) (citing Hepperle v. Johnston, 590 F.2d 609, 613 (5th Cir.
  1979)). Plaintiff displayed an utter disregard for this Court’s Order. In fact, the record is replete
  with similar instances where Plaintiff has shown a complete disregard for both Judge Otazo-
  Reyes’s and the undersigned’s orders. As stressed by this Court, when the Court puts out orders,
  it expects parties to follow them and not simply ignore them. (See, e.g., ECF No. 152, at 11:17–
  21). For these reasons, Plaintiff’s Motion for Protective Order is denied.
      III.    CONCLUSION
         Based on the foregoing, it is
         ORDERED AND AJUDGED that:
         1.      “Plaintiff’s Rule 72 Objections to DE # 125 Order Granting Defendant’s Motion
  for Leave to Take Deposition, or in the Alternative, Motion to Vacate DE # 125,” (ECF No. 129),
  is DENIED and the objections are OVERRULED.
         2.      “(1) Plaintiff’s Motion for Protective Order; and (2) Plaintiff’s Expedited Motion
  for Stay of Depositions Pending this Court’s Ruling on DE 3 129 & Plaintiff’s Motion for
  Protective Order,” (ECF No. 130), is DENIED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of August, 2021.




                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record


                                                   4
